Citation Nr: 1340572	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Roanoke, Virginia, VARO.  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran was granted a 60-day abeyance period to allow for the submission of additional evidence; no additional evidence was received.

The matter of service connection for lumbosacral spine disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied service connection for pes planus and a lumbosacral spine disability, based essentially on findings that such disabilities preexisted service and were not permanently aggravated therein. 

2.  Evidence received since the September 2007 rating decision does not tend to show that pes planus did not pre-exist service or increased in severity therein, does not relate to an unestablished fact necessary to substantiate the claim of service connection for pes planus; and does not raise a reasonable possibility of substantiating such claim.

3.  Evidence received since the September 2007 rating decision includes evidence not of record at the time of that decision and suggests that the Veteran's lumbosacral spine disability may be related to his service, relates to an unestablished fact necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim seeking service connection for pes planus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received and the claim of service connection for a lumbosacral spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A February 2010 letter provided notice in accordance with Kent, and it also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  At the August 2011 Travel Board hearing before the undersigned, the Veteran was again advised of what evidence is needed to reopen and substantiate the claims.

In his request to reopen the claims on appeal, received in February 2010, the appellant requested that VA obtain treatment records from the Ft. Wayne, Indiana, VA Medical Center (MC) dating back to January 2001.  Records received from that facility date back to July 2004.  By letter in March 2010, the Veteran was asked to provide specifics of his pre-July 2004 treatment at that facility so that recor5ds of such treatment could be sought.   He did not respond.  As he did not provide the necessary identifying information, the development could not proceed.   In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  

The Veteran's service treatment records (STRs) and identified, pertinent postservice treatment records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed September 2007 rating decision denied the Veteran service connection for pes planus and lumbosacral spine disability, based essentially on findings that both such disabilities preexisted service and were not aggravated therein.  The Veteran did not submit new and material evidence within a year following, and the decision is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The evidence of record at the time of the September 2007 rating decision included the Veteran's STRs, VA treatment records dated September 2005 to March 2006 and February to March 2007, a November 2006 report of general medical examination conducted in conjunction with a claim for non-service-connected pension, a January 2007 lumbar spine MRI, and the report of an April 2007 VA feet and joints examination.
 
Pes Planus 

The Veteran's STRs reflect that in January 1974, after reporting bilateral foot pain, he received a diagnosis of congenital pes planus with tarsal arthritis that was not aggravated by service and which would have permanently disqualified him from active service had it been detected upon enlistment.  He elected to complete his enlistment.  His STRs are silent for any subsequent complaints of foot pain, and neither his medical examination nor medical history on separation from service noted any foot complaints.  
VA postservice treatment records from 2005 and 2006 show, generally, complaints of foot pain.  

On November 2006 VA pension examination bilateral pes planus with tarsal joint arthritis and right hallux valgus was diagnosed.  An April 2007 VA examiner opined that the Veteran's foot disability was at least as likely as not related to active service.  

Evidence received since the September 2007 rating decision consists of VA treatment records from July 2004 to December 2010 (some copies of those previously of record), a letter from G. W. R., M.D., and the Veteran's testimony at the August 2011 Travel Board hearing.  Those VA treatment records that were not previously of record generally show complaints of foot pain with no mention of etiology.  The August 2010 letter from Dr. G. W. R. states that she is the Veteran's treating physician, summarizes the evidence of foot pain in the Veteran's STRs, and notes that he currently has bilateral foot pain.  At the Travel Board hearing, the Veteran testified that bilateral pes planus was diagnosed after enlistment that he was treated for December 1963 or January 1964 complaints of foot pain with boot inserts and restricted duty.  

Because service connection for pes planus was denied in September 2007 based on a finding that it pre-existed service and was not aggravated therein, for evidence to be new and material in this matter, it would have to tend to show that either the condition did not pre- exist or that it was permanently aggravated (increased in severity) therein.  

While the additional VA treatment records, letter from Dr. G. W. R., and Travel Board testimony added to the record since the September 2007 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  The VA treatment records do not show or suggest that the Veteran's pes planus did not pre-exist service or that it increased in severity therein.  The letter from Dr. G. W. R. merely summarizes the diagnosis of pes planus in the Veteran's STRs and current treatment; it does not discuss nexus/whether pes planus was aggravated in service.  The Veteran's testimony that his pes planus was treated in service by issuance of new boots and limited duty does not tend to show other than an effort to alleviate a disability determined to have pre-existed service.  Such treatment does not tend to show increase in underlying pathology.  

In summary, no additional competent evidence received since the September 2007 Board decision is new evidence that tends to prove that the Veteran's pes planus did not exist prior to service or that it was permanently aggravated by service.  Therefore, the additional evidence does not address an unestablished fact necessary to substantiate the claim; does not raise a reasonably possibility of substantiating the claim; and is not material.  Accordingly, the claim of service connection for bilateral pes planus may not be reopened.

Lumbosacral Spine Disability

At the August 2011 Travel Board hearing, the Veteran testified that he had obtained copies of his STRs documenting an in-service injury to his back and related treatment and had given those copies to the VA examiner who provided the medical opinion for his service connection claim.  He stated that those records were not returned to him and that he has been unable to obtain replacement copies.  His testimony is presumed credible for the purposes of reopening.  See Fortuck, supra.  

Assuming as required for reopening that the alleged records exist, they would address the question of whether a lumbosacral spine disability preexisted service or was aggravated therein, they would pertain to unestablished facts necessary to substantiate the claim of service connection for a lumbosacral disability, and they would raise a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the Veteran's sworn testimony is new and material evidence, and that the claim of service connection for a lumbosacral spine disability must be reopened.  De novo consideration of the claim is addressed in the remand below.  




ORDER

The appeal to reopen a claim of service connection for pes planus is denied.

The appeal to reopen a claim of service connection for lumbosacral spine disability is granted.


REMAND

The Veteran alleges that a back injury and treatment in service were documented, and that he had copies records of such injury and treatment, and presented them to the VA examiner on April 2007 VA examination.  Obviously, if such records exist, they would be critical evidence and would, in fact, require de novo adjudication without reopening.  If it is not shown that the Veteran provided such records to a VA examiner, such would have bearing on his credibility and, consequently, would likewise impact on his claim.  Development to corroborate his allegation in indicated..  

The case is REMANDED for the following:

1.  The RO should arrange for the provider who examined the Veteran in April 2007 to be interviewed to ascertain whether he has any recollection whether the Veteran presented him copies of STRs pertaining to back injury and treatment in service (and if so, their content).   

2.  If the April 2007 examiner recalls STRs were presented,  there should be an exhaustive search for the records.  If they are not located upon search, the examiner should be asked to report any recollection of what those  records noted.  If the examiner is unable to confirm whether or not records were presented at the April 2007 examination, there should nonetheless be an exhaustive search for the record.  

3.  The RO should then review the record and readjdicate the claim.  If the alleged records are located or if the April 2007 VA examiner provides a summary of recollection of  what the records noted, the RO should arrange for any further development indicated (to include a nexus examination, if necessary), and readjudicate the claim de novo.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


